                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION


CONSUMER FINANCIAL PROTECTION
BUREAU,

                      Plaintiff,                    CASE NO. 4:14-cv-00789-SRB
                      v.

RICHARD F. MOSELEY, SR., et al.,                    JUDGE:        Hon. Stephen R. Bough
                                                    CTRM:         7B
                      Defendants.


               QUARTERLY REPORT OF RECEIVER UNDER L.R. 66.1(c)

       Thomas W. McNamara, as Court-appointed Receiver (“Receiver”),1 submits this report

of receivership activities for the period September 18, 2018 through December 14, 2018.

       The receivership’s financial condition remains essentially the same as the prior Quarterly

Report filed September 18, 2018 (Doc. 220) with net cash funds in the receivership account as of

December 14, 2018 of $2,880.90. A Receipts and Disbursements Summary for the period

covered by this Quarterly Report (September 18, 2018 through December 14, 2018) is attached

as Exhibit A. During this period, receipts totaled $1,934.71, less disbursements of $1,626.93 as

detailed in Exhibit A. The receipts were composed of $1,933.60 in distributions from the


       1
            The Receiver’s appointment was confirmed by the Preliminary Injunction entered
October 3, 2014 which defines Receivership Defendants as the entities named as Corporate
Defendants and any successors, assigns, affiliates, or subsidiaries that the Receiver has reason to
believe are owned or controlled by any Defendant and conduct any business related to the
Corporate Defendants’ consumer loan operations. Corporate Defendants include SSM Group,
LLC; CMG Group, LLC; DJR Group, LLC; BCD Group, LLC; Hydra Financial Limited Funds
I, II, III, and IV; PCMO Services, LLC; PCKS Services, LLC; Piggycash Online Holdings, LLC;
CLS Services, Inc.; FSR Services, Inc.; SJ Partners, LLC; River Elk Services, LLC; OSL
Marketing, Inc., a/k/a OSL Group, Inc.; Rocky Oak Services, LLC; RM Partners, LLC; PDC
Ventures, LLC; and Corvus Company LLC.



                                       1
           Case 4:14-cv-00789-SRB Document 221 Filed 12/17/18 Page 1 of 3
SBV Memphis Summer Trace project and $1.11 in interest. The disbursements consisted of

expenses related to electronic data hosting of $1,369.05 and records storage totaling $257.88.

       The Receiver’s lawsuit against the Katten firm continues. Oral argument is set for

December 20, 2018 on Katten’s motion to dismiss.

Dated: December 17, 2018

THOMAS W. MCNAMARA

By:/s/ THOMAS W. MCNAMARA                         LOGAN D. SMITH (pro hac vice)
THOMAS W. MCNAMARA                                ANDREW W. ROBERTSON (pro hac vice)
Email: tmcnamara@mcnamarallp.com                  McNamara Smith LLP
                                                  655 West Broadway, Suite 1600
655 West Broadway, Suite 1600                     San Diego, California 92101
San Diego, California 92101                       Telephone: 619-269-0400
Telephone:     619-269-0400                       Facsimile:    619-269-0401
Facsimile:     619-269-0401                       lsmith@mcnamarallp.com
                                                  arobertson@mcnamarallp.com
Court-Appointed Receiver
                                                  MATTHEW T. GEIGER (MO #50071)
                                                  Geiger Prell, LLC
                                                  10000 College Boulevard, Suite 100
                                                  Overland Park, KS 66210
                                                  Telephone: 913-661-2430
                                                  Facsimile:     913-362-6729
                                                  mgeiger@geigerprell.com

                                                  Attorneys for Court-Appointed Receiver




                                     2
         Case 4:14-cv-00789-SRB Document 221 Filed 12/17/18 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of December, 2018, I electronically filed the
foregoing document, with the Clerk of the Court for the Western District of Missouri by using
the CM/ECF system which will send a notice of electronic filing to all parties participating in the
Court’s CM/ECF system and, to those parties not participating in the Court’s CM/ECF system,
mailing in the U.S. Mail a true and correct copy of the foregoing document, postage prepaid and
addressed as follows.

 Via CM/ECF                                     Via U.S. Mail
 Consumer Financial Protection Bureau           Richard F. Moseley, Sr., Pro Se
 John Thompson / Laura Schneider                438 W. 56th Street
 Michael Favretto / Emily H. Mintz              Kansas City, MO 64113
 Office of Enforcement
 1700 G Street, NW                              Via U.S. Mail
 Washington, DC 20552                           Richard F. Moseley, Jr., Pro Se
 Tel.: 202-435-7270 / Fax: 202-435-7722         3901 W. 56th Street
 john.thompson@cfpb.gov                         Fairway, KS 66205
 laura.schneider@cfpb.gov
 michael.favretto@cfpb.gov                      Via U.S. Mail
 emily.mintz@cfpb.gov                           Christopher J. Randazzo, Pro Se
                                                13916 Flint Street
                                                Overland Park, KS 66221

 Via CM/ECF                                     Via CM/ECF
 Thomas M. Larson                               Attorneys for SSM Group, LLC; CMG Group,
 Assistant United States Attorney               LLC; DJR Group, LLC; BCD Group, LLC; Hydra
 Charles Evans Whittaker Courthouse             Financial Limited Funds I-IV; PCMO Services,
 400 East Ninth Street, Room 5510               LLC; PCKS Services, LLC; Piggycash Online
 Kansas City, Missouri 64106                    Holdings, LLC; CLS Services, Inc.; FSR Services,
 Tel.: 816-426-3130                             Inc.; SJ Partners, LLC; River Elk Services, LLC;
 Fax: 816-426-3165                              OSL Marketing, Inc.; Rocky Oak Services, LLC;
 tom.larson@usdoj.gov                           RM Partners, LLC; PDC Ventures, LLC; Corvus
                                                Company, LLC
 Via CM/ECF                                     Deron A. Anliker / John M. Duggan
 Attorneys for the Receiver                     David L. Ballew
 Matthew T. Geiger / Benjamin R. Prell          Duggan, Shadwick, Doerr & Kurlbaum
 Geiger Prell, LLC                              11040 Oakmont
 10000 College Boulevard, Suite 100             Overland Park, KS 66210
 Overland Park, Kansas 66210                    Tel.: 913-498-3536 / Fax: 913-498-3538
 Tel.: 913-661-2430                             danliker@kc-dsdlaw.com; jduggan@kc-
 mgeiger@geigerprell.com                        dsdlaw.com; dballew@kc-dsdlaw.com
 bprell@geigerprell.com

/s/ Logan D. Smith
LOGAN D. SMITH




         Case 4:14-cv-00789-SRB Document 221 Filed 12/17/18 Page 3 of 3
